Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Office Action is in response to applicant’s communication filed on 01/20/21. Claims 1-11, 13-19, 24, 26, 28, 29 are pending in this application. 

Rejoinder
Claims 17-19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, 17-19 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/12/18 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Wright on 01/25/21.
The application has been amended as follows: 
Claims 26, 28 and 29 are cancelled by way of this examiners’ amendment.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The cited references do not disclose: 
A thermocompression bonding apparatus, comprising: a bond tip having a bottom surface comprising:
a die contact area on a bottom surface of the bond tip comprising an area oriented parallel to a surface of a semiconductor die to be bonded: and
a low surface energy (LSE) material located entirely within a footprint of the bottom
surface of the bond tip and secured against removal during a thermocompression bonding operation on at least a portion of the bottom surface of the bond tip, as recited in amended claim 1.
Claims 2-11 and 24 depend from claim 1 and are also allowable. 
A method of thermocompression bonding a semiconductor die comprising pillars protruding from a surface thereof, the method comprising: picking the semiconductor die bearing a non-conductive film (NCF) over the-a pillar-bearing surface from which the pillars protrude with a die contact area of a 
the bottom surface having a length and a width greater than a length and width of the semiconductor die, leaving a peripheral portion of the bottom surface around the die contact area exposed, the bottom surface having a low surface energy (LSE) material located entirely within a footprint of the bottom surface and secured on at least a portion thereof including at least part of the exposed peripheral portion; moving the semiconductor die with the bond tip to a position with the pillars aligned with conductive elements of a substrate;
applying heat to the semiconductor die and transforming NCF material to a flowable state; applying force to the semiconductor die with the bond tip during application of heat to press the pillars against the aligned conductive elements, fill a bondline between the semiconductor die and the substrate with flowable NCF material around and between the pillars and cause at least one fillet of the flowable NCF material to extrude from at least a portion of a periphery of the semiconductor die and contact the at least part of the exposed peripheral portion of the bottom surface of the bond tip; bonding the pillars to the aligned conductive elements and letting the NCF material at least partially cure; and retracting the bond tip from the semiconductor die with the LSE material secured to the at least a portion thereof and without adhesion of the NCF material of the at least one fillet to any of the at least a portion of the bottom surface to which is secured the low surface energy (LSE) material, as recited in claim 17. Claims 18 and 19 depend from claim 17 and are also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Discussion of Related Art


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EDWARD CHIN/Primary Examiner, Art Unit 2813